McDonald, judge.
The offense is possession of equipment and materials for the use and manufacture of illicit whiskey; the punishment, a fine of two hundred and fifty dollars and confinement in jail for ninety (90) days.
No statement of facts accompanies the record.
Appellant presents one formal bill of exception wherein the trial court certifies error. “* * * Defendant was unduly influenced by fear and coercion to enter his plea of guilty * *
We also observe that our able State’s Attorney confesses error.
In view of this certification, the judgment is reversed and the cause remanded.